No. 3--04--0271
                     (Consolidated with Nos. 3--04--0285 and 3--04--0289)

Filed December 4, 2009–CORRECTED COPY 1/26/10
                                   IN THE

                              APPELLATE COURT OF ILLINOIS

                                       THIRD DISTRICT

                                           A.D., 2009

COUNTY OF KANKAKEE, ILLINOIS,                        )
EDWARD D. SMITH, KANKAKEE                            )
COUNTY STATE'S ATTORNEY,                             )
WASTE MANAGEMENT OF ILLINOIS,                        )
INC., and BYRON SANDBERG,                            )      Appeal from the Illinois
                                                     )      Pollution Control Board
       Petitioners-Appellants,                       )
                                                     )      Docket Nos.     PCB 04--33
       v.                                            )                      PCB 04--34
                                                     )                      PCB 04--35
THE ILLINOIS POLLUTION CONTROL                       )
BOARD, THE CITY OF KANKAKEE,                         )
ILLINOIS, TOWN & COUNTRY UTILITIES,                  )
INC., and KANKAKEE REGIONAL                          )
LANDFILL, LLC,                                       )
                                                     )
       Respondents-Appellees.                        )


       JUSTICE McDADE delivered the opinion of the court:


       For convenience and clarity, this opinion uses the following short-form references: Town

& Country Utilities, Inc. (Town & Country); Town & Country and Kankakee Regional Landfill,

LLC, collectively (Applicants); the County of Kankakee, Illinois (County); Waste Management

of Illinois, Inc. (Waste Management); Byron Sandberg (Sandberg); the County, Waste

Management, and Sandberg collectively (Objectors); the City of Kankakee, Illinois (City); the

city council of the City of Kankakee (City Council or Council); the Illinois Pollution Control
Board (Board); and the Illinois Environmental Protection Act (Act) (415 ILCS 5/1 et seq. (West

2004)).

          Following an unsuccessful request, Applicants filed a second request seeking local siting

approval for a proposed landfill within the City. A lengthy hearing ensued, whereupon the City

Council approved the request. Objectors petitioned for review before the Board, which upheld

the City Council's decision. Objectors then filed the instant appeal challenging the approval of

Applicants' second request on several grounds.

                               RELEVANT STATUTORY PROVISIONS

          Subsection 39(c)) of the Act declares that "no permit for the development or construction

of a new pollution control facility may be granted by the [Environmental Protection] Agency

unless the applicant submits proof to the Agency that the location of the facility has been

approved by the *** governing body of the municipality *** in which the facility is to be located

in accordance with Section 39.2 of this Act." 415 ILCS 5/39(c)) (West 2004). In relevant part,

section 39.2 reads:

                 "(a) The *** governing body of the municipality *** shall approve or disapprove

          the request for local siting approval for each pollution control facility which is subject to

          such review. An applicant for local siting approval shall submit sufficient details

          describing the proposed facility to demonstrate compliance, and local siting approval

          shall be granted only if the proposed facility meets the following criteria:

                         ***

                         (ii) the facility is so designed, located and proposed to be operated that the

                 public health, safety and welfare will be protected;


                                                        2
               ***

               (iv) *** (B) for a facility that is a sanitary landfill or waste disposal site,

       the facility is located outside the boundary of the 100-year floodplain ***;

                                             ***

               (viii) if the facility is to be located in a county where the county board has

       adopted a solid waste management plan consistent with the planning requirements

       of the Local Solid Waste Disposal Act or the Solid Waste Planning and Recycling

       Act, the facility is consistent with that plan[.] ***

                                             ***

       (b) No later than 14 days before the date on which the *** governing body of the

municipality receives a request for site approval, the applicant shall cause written notice

of such request to be served either in person or by registered mail, return receipt

requested, on the owners of all property within the subject area not solely owned by the

applicant, and on the owners of all property within 250 feet in each direction of the lot

line of the subject property, said owners being such persons or entities which appear from

the authentic tax records of the County in which such facility is to be located ***.

       ***

       Such notice shall state the name and address of the applicant, the location of the

proposed site, the nature and size of the development, the nature of the activity proposed,

the probable life of the proposed activity, the date when the request for site approval will

be submitted, and a description of the right of persons to comment on such request as

hereafter provided.


                                               3
               (c) An applicant shall file a copy of its request with the *** governing body of the

       municipality in which the proposed site is located. The request shall include (i) the

       substance of the applicant's proposal and (ii) all documents, if any, submitted as of that

       date to the [Environmental Protection] Agency pertaining to the proposed facility, except

       trade secrets as determined under Section 7.1 of this Act. All such documents or other

       materials on file with the *** governing body of the municipality shall be made available

       for public inspection at the office of the *** governing body of the municipality and may

       be copied upon payment of the actual cost of reproduction.

               Any person may file written comment with the *** governing body of the

       municipality concerning the appropriateness of the proposed site for its intended purpose.

       The *** governing body of the municipality shall consider any comment received or

       postmarked not later than 30 days after the date of the last public hearing.

                                                     ***

               (m) An applicant may not file a request for local siting approval which is

       substantially the same as a request which was disapproved pursuant to a finding against

       the applicant under any of criteria (i) through (ix) of subsection (a) of this Section within

       the preceding 2 years." 415 ILCS 5/39.2(a)(ii), (a)(iv), (a)(viii), (b), (c), (m) (West 2004).

       If the governing body of a municipality grants a request for local siting approval, a third

party may petition the Board for a hearing to contest the decision, "such hearing to be based

exclusively on the record before *** the governing body of the municipality." 415 ILCS

5/40.1(b) (West 2004). In making its determination, "the Board shall include in its consideration

*** the fundamental fairness of the procedures used by the *** governing body of the


                                                 4
municipality." 415 ILCS 5/40.1(a) (West 2004).

                                       PROCEDURAL FACTS

                                         1. The 2002 Request

          On March 13, 2002, Applicants filed a request with the City for local siting approval of a

proposed landfill. Objectors opposed the request, but the City Council approved it after

conducting a multi-day hearing. Objectors then petitioned for review before the Board, which

reversed the City Council's decision. Specifically, the Board concluded that the Council erred in

finding that the proposed landfill met the criterion in subsection 39.2(a)(ii) of the Act (415 ILCS

5/39.2(a)(ii) (West 2002) (protection of public health, safety, and welfare)).

          Applicants appealed to this Court (Town & Country Utilities, Inc. v. Pollution Control

Board, No. 3-03-0025 (unpublished order under Supreme Court Rule 23)) (Town & Country I),

and we reinstated the City Council's decision. The County and Board then appealed to the

Illinois Supreme Court, which held that: (1) the decision to be reviewed was the decision issued

by the Board, not the Council; and (2) the Board's decision was not against the manifest weight

of the evidence. Town & Country Utilities, Inc. v. Pollution Control Board, 225 Ill. 2d 103, 122

(2007). Accordingly, the Board's decision was reinstated and Applicants' 2002 siting request

failed.

                                         2. The 2003 Request

          On March 7, 2003, before their appeal to this court in Town & Country I, Applicants filed

a new request with the City for siting approval of a proposed landfill at the same location

described in their 2002 request. Waste Management moved to dismiss the new request, arguing

that it was barred by subsection 39.2(m) of the Act. See 415 ILCS 5/39.2(m) (West 2004)


                                                   5
(prohibiting a "request for local siting approval which is substantially the same as a request

which was disapproved *** within the preceding 2 years"). The City Council denied the motion

to dismiss, finding that the two requests were not substantially similar and that the 2002 request

had not been disapproved within the meaning of subsection 39.2(m) because the local siting

authority, the Council, had approved it despite the Board's subsequent reversal.

       On the merits, the City Council granted Applicants' 2003 request. Objectors petitioned

for review before the Board, raising claims similar to those made against the 2002 request. This

time, however, the Board confirmed the Council's decision. As to the denial of Waste

Management's motion to dismiss, the Board found that subsection 39.2(m) was inapplicable for

the same reason articulated by the City Council: Applicants' 2002 request had not been

disapproved within the meaning of the statute because the local siting authority, the Council,

approved it. Since this finding was dispositive on the question, the Board did not address

whether Applicants' 2003 request was substantially similar to their 2002 request.

       Objectors filed the instant appeal (Town & Country II) which, having been decided, now

comes before us on a supervisory order from the supreme court. County of Kankakee, Illinois, et

al. v. Pollution Control Board et al., 231 Ill. 2d 659, 902 N.E.2d 1077 (2009). The supreme

court has directed us to vacate our order and reconsider the cause as follows: (1) determine

whether Applicants' 2002 request was disapproved for purposes of subsection 39.2(m) of the Act;

(2) if we find such disapproval, determine whether the cause must be remanded to the Board for

a decision on whether Applicants' 2003 request was substantially similar to their 2002 request;

and (3) if we find that remand is not necessary, decide the parties' remaining issues on appeal.

                                            ANALYSIS


                                                 6
       Disposition of the instant appeal has been delayed by multiple changes in authorship of

the court’s judgment and Justice Holdridge deserves credit for the bulk of this opinion. Now, in

accord with the supreme court’s supervisory order, we find that (1) Applicants’ 2002 request was

disapproved for purposes of subsection 39.2(m) of the Act when the Board reversed the City’s

Council’s decision on the 2002 application on the grounds the Council erred in finding that the

proposed landfill met the criterion in subsection 39.2(a)(ii) if the Act; (2) remand is not necessary

to determine whether Applicants' 2003 request was substantially similar to their 2002 request

because their 2003 request fails to satisfy all of the criteria in section 39.2(a) (415 ILCS 5/39.2(a)

(West 2004)); and (3) our finding that the 2003 application fails to satisfy all of the statutory

criteria is dispositive because all of the statutory criteria must be met as a precondition for local

siting approval.

                                             1. Refiling

       Subsection 39.2(m) of the Act reads: "An applicant may not file a request for local siting

approval which is substantially the same as a request which was disapproved pursuant to a

finding against the applicant under any of criteria (i) through (ix) of subsection (a) of this Section

within the preceding 2 years." 415 ILCS 5/39.2(m) (West 2004). Objectors argue that this bar

applies because (1) Applicants' 2002 request was "disapproved" when the Board reversed the

City Council's grant of approval, and (2) the 2003 request was substantially similar to the 2002

request. Regarding the prior-disapproval requirement, Applicants and the Board argue that the

2002 request was not disapproved within the meaning of the statute because the local siting

authority, the City Council, approved it. Applicants also argue that the 2003 request was not

substantially similar to the 2002 request.


                                                  7
       This part of the issue involves statutory construction, a question of law and we review the

Board's decision de novo. Shields v. Judges' Retirement System, 204 Ill. 2d 488, 492 (2003).

Though we are not bound by the Board's interpretation of subsection 39.2(m), we will give it

weight in our own construction. Shields, 204 Ill. 2d at 492 ("As a general rule, courts will accord

deference to the interpretation of a statute by the agency charged with its administration");

Cojeunaze Nursing Center v. Lumpkin, 260 Ill. App. 3d 1024, 1029 (1994) ("Although not

formally bound by administrative decisions interpreting the legal effect of statutory language, a

court will give an administrative agency's conclusions great weight in the court's own statutory

construction").

       A reviewing court's responsibility when construing a statute is to ascertain and give effect

to the intent of the legislature. In re Madison H., 215 Ill. 2d 364, 372 (2005). The best evidence

of legislative intent is the language used in the statute itself, which must be given its plain and

ordinary meaning. Paris v. Feder, 179 Ill. 2d 173, 177 (1997). The statute must be evaluated as a

whole, with each provision construed in connection with every other section. Abrahamson v.

Illinois Department of Professional Regulation, 153 Ill. 2d 76, 91 (1992). "Accordingly, words

and phrases should not be construed in isolation, but must be interpreted in light of other relevant

provisions of the statute." Southern Illinoisan v. Illinois Department of Public Health, 218 Ill. 2d

390, 415 (2006).

       Applicants’ 2002 request was disapproved for purposes of subsection 39.2(m) of the Act.

Although section 39.2(m) references “disapproval” under subsection (a), and subsection (a)

contains no mention of the Board, we are not limited to section 39.2(a) for context in which to

determine the meaning of “disapproved” in section 39.2(m). "The statute should be evaluated as


                                                  8
a whole; each provision should be construed in connection with every other section."

Abrahamson v. Illinois Department of Professional Regulation, 153 Ill. 2d 76, 91, 606 N.E.2d

1111, 1118 (1992). Therefore, pursuant to the rules of statutory construction, the proper context

in which subsection 39.2(m) speaks of a prior request that was "disapproved pursuant to a finding

against the applicant" (415 ILCS 5/39.2(m) (West 2004)) is Title X of the Act as a whole, not

just subsection 39.2(a) of Title X of the Act.

        When read in the proper context, a prior request is "disapproved pursuant to a finding

against the applicant" following resolution of any statutorily prescribed "contest [of] the appeal

of the county board or the governing body of the municipality." 415 ILCS 5/40.1 (West 2004).

Resolution of a contest may occur by a written decision by the Board or the passage of "120 days

after the date on which [the Board] received the petition" to contest the decision of the county

board or governing body. 415 ILCS 5/40.1 (West 2004). Under section 40.1 of the Act, if a

petition to contest "approval" by the local siting authority is filed, but the Board fails to take

action thereon, it is only after the passage of 120 days that "the petitioner may deem the site

location approved." 415 ILCS 5/40.1 (West 2004).

        The Act signals the legislature’s intent to vest approval and disapproval authority at both

the local level and at the review level. The legislature referred to the "local siting review

process" not the "local approval or disapproval process." 415 ILCS 5/39.2(n) (West 2004). This

use of language reflects the legislature’s intent that the local siting approval is just the first step

(where admittedly only one step may be necessary) in the process to approve or disapprove a

siting application.

        The coextensive authority provided to the "local" and "review" siting procedures is also


                                                    9
reflected by legislature’s failure to distinguish between "approval authority" at the local level and

at the review level in section 39.2(m). Section 39.2(m) refers to "a request which was

disapproved pursuant to a finding against the applicant under any of criteria (i) through (ix)."

415 ILCS 5/39.2(m) (West 2004). The Board found that the 2002 application failed to meet the

criterion in subsection 39.2(a)(ii) and reversed the County’s decision. The Board’s decision is,

on its face, "a finding against the applicant under any of criteria (i) through (ix) of subsection

(a)." 415 ILCS 5/39.2(m) (West 2004).

        Based on the foregoing, no statutory basis exists to conclude that the time limitation in

section 39.2(m) does not apply equally to a finding by the Board "disapproving" an application as

to a finding by the local siting authority "approving" an application pursuant to any of the criteria.

Accordingly, we hold that Applicants’ 2002 request was “disapproved” by the Board for

purposes of subsection 39.2(m) of the Act. Although our holding, standing alone, would seem to

require an analysis of the effect of the Board’s failure to determine whether Applicants’ 2003

request was substantially similar to their 2002 request, we do not believe that substantial inquiry

into the matter is either necessary to comply with the supreme court’s supervisory order or

prudent in this case.

        We are all in agreement on the remaining issues in this case. Our holding on the issue of

whether the proposed facility is consistent with the County’s solid waste management plan is

dispositive because, regardless of whether applicants are restricted from filing their request by

section 39.2(m), their request fails to satisfy all of the statutory criteria, and all of the statutory

criteria must be met as a precondition for local siting approval. Stated differently, the Board’s

failure to consider the substantial similarity issue is of no effect on the ultimate outcome of these


                                                   10
proceedings, and, consistent with direction from the supreme court, we will not waste judicial

resources on further analysis. In re Alfred H.H., 233 Ill. 2d 345, 351, 910 N.E.2d 74, 78 (2009)

(“As a general rule, courts in Illinois do not decide moot questions, render advisory opinions, or

consider issues where the result will not be affected regardless of how those issues are decided”).

                                              2. Notice

       The County argues that Applicants failed to comply with the notice requirement of

subsection 39.2(b) of the Act, which reads:

               "No later than 14 days before the date on which the *** governing body of the

       municipality receives a request for site approval, the applicant shall cause written notice

       of such request to be served either in person or by registered mail, return receipt

       requested, on the owners of all property within the subject area not solely owned by the

       applicant, and on the owners of all property within 250 feet in each direction of the lot

       line of the subject property, said owners being such persons or entities which appear from

       the authentic tax records of the County in which such facility is to be located ***." 415

       ILCS 5/39.2(b) (West 2004).

This requirement is jurisdictional and must be followed to vest the local siting authority with

power to hear a landfill request. Waste Management of Illinois, Inc. v. Pollution Control Board,

356 Ill. App. 3d 229, 234 (2005). Since the pertinent facts are undisputed in the instant case, this

issue presents a question of law subject to de novo review. Waste Management, 356 Ill. App. 3d

at 231-32.

       The land within the statutory notice area included Parcel 13-16-23-400-001, the

Bradshaw farm. Sheila Donahoe, the County's chief assessment officer, testified that she


                                                 11
searched the County's authentic tax records to determine who owned the Bradshaw farm.

Specifically, she reviewed a property record card contained in a computer database shared

between the assessor's office and the treasurer's and tax collector's office. The card identified six

co-owners of the farm: Gary Bradshaw, James Bradshaw, Jay Bradshaw, Ted Bradshaw, Denise

Fogle, and Judith Skates. For all owners except Skates, the address listed in the database was

22802 Prophet Road, Rock Falls, Illinois, 61071. Pursuant to a change-of-address card

submitted by Skates, her address was listed as 203 South Locust Street, Onarga, Illinois, 60955-

1224. The card was scanned into the County's database on March 7, 2002, meaning Skates must

have submitted it sometime before then. The name she used on the card was "Skates, Judith Ann

Bradshaw."

       The database also included "mailing flags" for the Bradshaw farm. Pursuant to these

flags, tax bills and notices were not to be sent to Gary Bradshaw, James Bradshaw, Jay

Bradshaw, Ted Bradshaw, and Denise Fogle. Instead, all such mailings were to be sent only to

Judith Skates at her Onarga address. In this regard, the following colloquy occurred during

Donahoe's testimony:

                "Q.    Now, how would you know to send tax bills and notices for all of these

       individuals, to Judith Skates in Onarga rather than to the various Bradshaws in Rock

       Falls?

                A.    Because that was their request to send them to her and we indicated that we

       would send notices relating to the taxes, namely, the tax bill, change notice, delinquent

       notice, extension notice, et cetera, to her.

                                                      ***


                                                      12
               Q.   Ms. Donahoe, based upon Judith Skates' requests or request, as indicated in

       the name and address change, which she filed, notices and bills are no longer sent to any

       of the Bradshaws at the Rock Falls address, is that correct?

               A.   That's correct.

               Q.   And if you were to send anything to any of the Bradshaws, it will be sent

       here, to Judith Skates in Onarga, Illinois?

               A.   If I were sending anything on this parcel as it relates to these four notices, it

       would be sent to Judith Skates."

Accordingly, the bill for taxes due on the farm in 2002 was sent exclusively to Skates.

       Donahoe testified that the County did not "send any other types of documents to property

owners besides documents in those four categories" (tax bill, change notice, delinquent notice,

and extension notice), and that the mailing flags did not mention notices under subsection

39.2(b) of the Act. When asked if anyone in her office had informed Applicants "that Judith

Skates was the agent for service of process of all of the other owners of that property," Donahoe

answered: "In talking with my staff and questioning them about this, the only information they

would have that would be on these cards, it would indicate that every owner is listed and every

owner has an address."

       Mark Frechette, the County's treasurer and ex officio tax collector, submitted an affidavit

stating that he reviewed the County's authentic tax records, which showed five owners (Gary

Bradshaw, James Bradshaw, Jay Bradshaw, Ted Bradshaw, and Denise Fogle) with a single Rock

Falls address and one owner (Judith Skates) with an Onarga address.

       Thomas Volini, Town & Country's president, testified that he was familiar with the


                                                13
Bradshaw farm. In a discovery deposition, he stated that Judith Skates was "the taxpayer of

record" and "the party to be contacted in respect of the taxes on that property." He also explained

that in connection with Applicants' 2002 request (Town & Country I), an attempt had already

been made to serve notice at 22802 Prophet Road, Rock Falls, Illinois. In addition to the other

five owners, the County's tax records once indicated that Skates could be served at the Rock Falls

address as the taxpayer of record. However, in 2002 the process server discovered "that none of

the parties listed *** were available at that address." Specifically, the resident at the address

advised that "none of those parties resided [there] and that the only competent way of contacting

them would be to contact Judith Skates who was acting as their representative." The resident

then provided Skates' Onarga address for such contact.

       Regarding his efforts to identify property owners in the instant case (Town & Country II),

Volini testified that he interviewed the county clerk, the county treasurer, and staff members at

the county assessor's office. He also consulted maps, copied property record cards, copied tax

bills, and prepared affidavits to assure that his mailings of notice were "up to speed *** with the

current records of the county." When asked if he mailed notice to the Rock Falls address, Volini

explained:

               "In this case, I don't believe I did, because I believe we had more up-to-date

       information indicating that, A, Judith Skates was the representative of the taxpayers of

       record, and, B, that she was, indeed, the taxpayer of record, and, C, that her residence

       address, according to the current records of the county, was in Onarga and not in Rock

       Falls, and, D, pursuant to an interview with the occupant of the property in Rock Falls,

       which had previously been indicated to be a location at which Judith Skates or any of the


                                                     14
       other potential assessees of record might have been contacted was, in fact, an incompetent

       address because none of them lived there, and, F, because the occupant of that home

       directed us to Judith Skates as the representative of those family members and directed us

       to the same address in Onarga, Illinois that the then current records of the county

       indicated was the place to contact her."

According to the county employees interviewed by Volini, "only the tax bill itself" reflected

whom the county deemed "the appropriate party" to its "authentic tax records." The bill provided

the most up-to-date information regarding the person or persons to whom notices should be sent.

       Based on this information, Volini sent one notice by certified mail, return receipt

requested, to Skates at her Onarga address and another notice by certified mail, return receipt

requested, to the remaining owners at Skates's Onarga address "C/O Judith Skates." The second

mailing listed the other owners individually. Skates signed both return receipts on February 12,

2003. She did not, however, forward the second notice to the other owners (her siblings), each of

whom submitted an affidavit stating that he or she did not become aware of the siting

proceedings until after the proceedings were concluded.

       The County argues that Volini's efforts did not satisfy the notice requirement of

subsection 39.2(b) of the Act because "notices were not sent to the last known address for five

owners," and "separate notices were never sent to or received by those five property owners at

any address."

       The plain language of subsection 39.2(b) does not include the phrase "last known

address"; it mentions service by registered mail without specifying any mode of determining the

mailing address. Moreover, if Volini had sent notice of Applicants' 2003 request to the Rock


                                                  15
Falls address, such notice would have been objectionable on due process grounds because he

knew from previous efforts that the address was invalid. See, e.g., Robinson v. Hanrahan, 409

U.S. 38, 34 L. Ed. 2d 47, 93 S. Ct. 30 (1972) (where State knew that automobile owner was not

residing at address to which forfeiture notice was mailed, and that he could not get there, State's

manner of service violated due process). Since we must construe subsection 39.2(b) in a manner

that upholds its constitutionality where reasonably possible (see Cook County Republican Party

v. Illinois State Board of Elections, 232 Ill. 2d 231, 239 (2009)), we will avoid a construction that

offends due process. Applicants were not required to mail notice to Gary Bradshaw, James

Bradshaw, Jay Bradshaw, Ted Bradshaw, and Denise Fogle at the Rock Falls address because

Applicants knew that (1) said owners did not reside there, and (2) the actual resident had declined

to accept service for them.

       This observation does not likewise apply to Skates's Onarga address. Although

Applicants ostensibly knew that none of the other owners lived there, the element of declination

by the actual resident (Skates) is missing, and Applicants had reasonable cause to believe that

Skates was a proper recipient of notice for the other owners. Volini testified that during the

unsuccessful attempt to serve notice at the Rock Falls address in 2002, the resident said "none of

those parties resided [there] and that the only competent way of contacting them would be to

contact Judith Skates who was acting as their representative." The resident then provided

Skates's Onarga address for such contact. When Volini subsequently reviewed the County's

authentic tax records, he discovered that Skates had indeed changed her address of record to 203

South Locust Street in Onarga. Moreover, each of the other owners had designated Skates as the

recipient of their mailings from the County regarding taxes and tax-related notices on the farm.


                                                 16
       The significance of this designation is highlighted by the consequences of tax

delinquency. If Skates had failed to pay the tax bill on the farm without notifying the other

owners, the property could have been sold at a tax sale, resulting in a transfer of fee title. Since

the other owners voluntarily made Skates the sole recipient of mailings with such potential

consequences, Applicants could reasonably conclude that Skates was an appropriate recipient of

mailings with lesser potential consequences. At worst, the proposed landfill could only affect the

value of the Bradshaw farm without forcing a transfer of ownership.

       It bears repeating that subsection 39.2(b) merely mentions service by registered mail

without specifying any mode of determining the mailing address. Moreover, even when notice is

not received, it comports with due process if reasonably calculated, under the circumstances, to

apprise interested parties of the pendency of the action and their opportunity to present

objections. People ex rel. Devine v. $30,700.00 United States Currency, 199 Ill. 2d 142, 156

(2002) (noting that "the practicalities and peculiarities of the case" are relevant factors in

determining the sufficiency of notice). We conclude that Applicants met this standard and, in the

process, complied with subsection 39.2(b).

       The parties cite two instructive cases: Waste Management, 356 Ill. App. 3d 229 and

Wabash & Lawrence Counties Taxpayers & Water Drinkers Ass'n v. Pollution Control Board,

198 Ill. App. 3d 388 (1990). In Waste Management, the property owners in question were a

husband and wife (Robert and Brenda), living at the same address. The applicant served Robert

with notice by certified mail, return receipt requested, but only served Brenda by regular mail, in

conjunction with several unsuccessful attempts at personal service. The Board concluded that

Brenda had not been served with notice as required by subsection 39.2(b). This court affirmed


                                                  17
the Board's decision, observing that the statute requires either personal service or service by

registered mail (certified mail being a functional equivalent), return receipt requested--neither of

which occurred in respect to Brenda.

       In Wabash & Lawrence, the applicant's request for siting approval was approved by the

local siting authority, but the approval was vacated by the Board for lack of proper notice. The

applicant then filed a second request for local siting approval which was again approved at the

local level. This time the Board affirmed the approval. On appeal, the Appellate Court, Fifth

District, affirmed the Board's decision. The appellant argued that notice had not been given to

certain property owners as required by subsection 39.2(b). The court disagreed, stating:

       "The [appellant's] first claim of error involves property that was listed on the tax records

       as owned by the heirs of a certain individual. It is true only one heir received notice, but

       only that heir was listed by name and address in the tax records to receive the tax

       statement on behalf of all the heirs. As [the applicant] notified the owner of the property

       appearing from the authentic tax records, the [Board] properly found the notice complied

       with section 39.2(b) of the Act even though all of the heirs did not receive personal

       notice." Wabash & Lawrence, 198 Ill. App. 3d at 390-91.

       This Court's decision in Waste Management rested on the fact that the applicant, despite

knowing both the name and valid address of a property owner, failed to serve that owner with

notice either in person or by registered or certified mail, return receipt requested. The instant

facts are different because, inter alia, (1) Applicants did not know the addresses of the property

owners in question, and (2) notice was served on those owners by certified mail, return receipt

requested, at Skates's address. The instant case is thus closer to Wabash & Lawrence, where the


                                                 18
County's authentic tax records identified only one property owner by name and address. Just as

the applicant in Wabash & Lawrence was not required to track down other owners despite

knowing their existence from authentic tax records, nothing in the plain language of subsection

39.2(b) required Applicants to track down the owners in question. Knowing a person's existence

with no name and address is not meaningfully different, for present purposes, than knowing a

person's name with an invalid address (especially when that person has designated someone else,

with a known valid address, as the recipient of his or her mailings).

       Having carefully considered the County's arguments, we conclude that they read

unwritten requirements into the Act. The plain language of subsection 39.2(b) does not require

separate mailings to co-owners of property, does not specify any mode of determining the

address to be used when serving notice by registered mail, and does not require actual receipt of

mailed notice. We are convinced that Applicants' efforts complied with subsection 39.2(b).

Accordingly, we affirm the Board's decision that proper notice was afforded the co-owners of the

Bradshaw farm.

                                     3. Fundamental Fairness

       Subsection 40.1(a) of the Act requires the Board to consider, inter alia, "the fundamental

fairness of the procedures used by the *** governing body of the municipality in reaching its

decision." 415 ILCS 5/40.1(a) (West 2004). A nonapplicant who participates in the siting

process thus has a statutory right to fundamental fairness in proceedings before the local siting

authority. Land & Lakes Co. v. Pollution Control Board, 319 Ill. App. 3d 41, 48 (2000), rev'd on

other grounds, Peoria Disposal Co. v. Illinois Pollution Control Board, 385 Ill. App. 3d 781,

796-97 (2008). However, fundamental fairness in this context incorporates only the minimal


                                                19
standards of procedural due process, such as the right to be heard, the right to cross-examine

adverse witnesses, and the right to have impartial rulings on the evidence. Peoria Disposal Co.,

385 Ill. App. 3d at 797. The members of a local siting authority are considered to have acted

without bias (E & E Hauling, Inc. v. Pollution Control Board, 107 Ill. 2d 33, 42 (1985)), and the

fact that a member of the authority has taken a public position or expressed strong views on the

issue does not overcome this presumption (Concerned Adjoining Owners v. Pollution Control

Board, 288 Ill. App. 3d 565, 573 (1997)). To establish bias, the complaining party must show

that a disinterested observer might conclude that the local siting authority adjudged both the facts

and law before hearing the case. Concerned Adjoining Owners, 288 Ill. App. 3d at 573.

       In the instant case, the Board found that the City Council's siting proceedings were

fundamentally fair. We will not reverse this finding unless it is clearly erroneous. Peoria

Disposal Co., 385 Ill. App. 3d at 797 (noting that reversal is not warranted unless, after

examining the entire record, the reviewing court is left with a definite and firm conviction that a

mistake has occurred).

       The County argues that the Board committed reversible error for several reasons. First,

the County claims that the City Council's proceedings were fundamentally unfair because the

Council prejudged the merits of Applicants' request for siting approval. As evidence for this

claim, the County cites lawsuits filed by the City in November of 2002 and June of 2003.

       The 2002 suit concerned the County's expenditure of funds generated through fees, taxes,

or surcharges on solid waste disposal. According to the complaint, the County had violated the

Act by using such funds to:

               "(a) Reimburse the general fund of Kankakee County for expenditures involved in


                                                 20
       the litigation against the City of Kankakee in the amount currently in excess of One

       Hundred Twenty Thousand and No/100 Dollars ($120,000.00);

               (b) Reimburse the general fund of Kankakee County for expenditures made to pay

       for salaries of the Planning Department of the County of Kankakee and for which no

       allocation of time has justified the reimbursement of said expenditures;

               (c) Pay for solid waste planning for which no planning has occurred;

               (d) Loan said funds to the defendant's general fund without repayment of said

       funds from the general fund and without the generation of interest as a result of said loan;

       and

               (e) In other ways has misused and misappropriated the funds obtained as a result

       of said fees."

The City sought an injunction prohibiting the County from making such expenditures of the

funds in question. As a consequence of the unauthorized expenditures, the City's request "to use

said funds for purposes of recycling and other projects related to solid waste disposal" had

allegedly "been limited in amount or denied totally."

       The 2003 lawsuit focused on certain amendments to the County's solid waste

management plan. According to the complaint, the amended plan (1) interfered with the City's

home-rule power by "attempt[ing] to eliminate the siting of a solid waste facility within the

boundaries of the City of Kankakee," and (2) constituted unenforceable special legislation by

"confer[ring] a special benefit of privilege on Waste Management of Illinois, Inc., to the

exclusion of all others." The latest amendment to the plan, written to clarify the meaning of prior

amendments, declared:


                                                21
       "It is the intent of Kankakee County that no landfills or landfill operations be sited,

       located, developed or operated within Kankakee County other than the existing landfill

       located southeast of the intersection of U.S. Route 45/52 and 6000 South Road in Otto

       Township, Kankakee County, Illinois. The only exception to this restriction on

       landfilling is that an expansion of the existing landfill on the real property that is

       contiguous to the existing landfill would be allowed under this Plan."

Waste Management operated the existing landfill at the location specified. The City sought an

order (1) enjoining the County "from attempting to interfere with the siting by the City," and (2)

declaring the amended plan void and unenforceable as special legislation.

       We disagree with the County's claim that these actions demonstrate fundamental

unfairness in the siting proceedings, which occurred thereafter. As noted above, it is presumed

that members of the City Council acted without bias. This presumption is not overcome by

evidence merely showing that the City took a public position; the dispositive inquiry turns on

what a disinterested observer might conclude about members of the City Council. In our view,

such a person would not conclude that Council members had prejudged Applicants' siting

request. Rather, to a disinterested observer, the 2002 lawsuit would signal concern about the

availability of recycling and solid-waste disposal funds, and the 2003 suit would signal concern

about safeguarding the City's home-rule power. These concerns involve matters separate from

Applicants' siting request, even though they arose in connection with controversies about the

request. Accordingly, we find no reversible error.

       The County makes additional arguments on the fundamental-fairness issue. At this point,

however, we interject the following issue because it also involves the County's amended solid


                                                 22
waste management plan.

                               4. Subsection 39.2(a)(viii) Criterion

       If a proposed pollution control facility "is to be located in a county where the county

board has adopted a solid waste management plan consistent with the planning requirements of

the Local Solid Waste Disposal Act or the Solid Waste Planning and Recycling Act," local siting

approval shall not be granted unless "the facility is consistent with that plan." 415 ILCS

5/39.2(a)(viii) (West 2004).

       The County adopted a solid waste management plan in 1993 and amended the plan in

1995, 2001, 2002, and 2003. The resolution containing the 2001 amendment stated that: Waste

Management's existing landfill had served the County and its residents well for 27 years;

expansion of that landfill would have "positive impacts," whereas "a second landfill would have

negative impacts" on nearby residents; and it was in the best interests of county residents "that

one landfill be maintained in its current location." The actual language of the amendment

declared:

       "An expansion of the [Waste Management] landfill, if approved, will satisfy the County's

       waste disposal needs for an additional 20 years. No new disposal facilities will be

       necessary, or desired, in Kankakee County for purposes of implementing the Plan.

       Kankakee County will not support and will contest the development of any other landfill

       in the County, unless the expansion of the existing landfill is not approved."

This resolution was adopted in October of 2001.

       In February of 2002, Applicants announced their intention to request local siting approval




                                                23
for a new landfill to be located within the boundaries of the City. 1 Approximately one month

later, the County adopted the resolution containing the 2002 amendment to its solid waste

management plan. In the resolution, the County announced its desire "to clarify the intent and

purpose" of the 2001 amendment. The new amendment explicitly stated that if approval were

granted for expansion of Waste Management's existing landfill, "no new facilities would be

necessary." The actual language of the amendment did not elaborate using terms of geographical

proximity, although the preamble language declared that "a second, non-contiguous landfill

would have impacts upon County residents located near any such proposed new facility."

(Emphasis added.)

       In August of 2002, the City Council granted siting approval in Town & Country I, and in

January of 2003, the Board reversed the Council's decision. Approximately one month later, the

County adopted the resolution containing the 2003 amendment to its solid waste management

plan. The resolution stated:

                 "WHEREAS, the County presently wishes to clarify the intent and purpose of [the

       2001 and 2002] amendments to the Solid Waste Management Plan, as well as make

       further amendments and updates to its Solid Waste Management Plan; and

                                               ***

                 WHEREAS, the present landfill and its owner [Waste Management] have

       provided reliable and convenient disposal capacity for the past twenty-seven (27) years,

       and that existing landfill's capacity will be exhausted at present disposal rates within three

       (3) years; and,


       1
           This request gave rise to Town & Country I.

                                                 24
        WHEREAS, the County hereby seeks to avoid a second non-contiguous landfill

being developed;

        WHEREAS, the County wishes to limit the impacts of landfilling within the

County, while at the same time providing the benefit of additional landfill capacity within

the County, the County hereby amends its Solid Waste Management Plan such that no

other landfills should be developed in the County with the limited exception that the

existing landfill may be expanded.

        WHEREAS, the expansion of the existing landfill would have positive impacts on

the County, including, but not limited to enhancement of the current tipping fee and

provision for a host fee, as well as the continued availability of reliable, convenient, cost-

effective disposal capacity, all to the benefit of the County and its residents; and

        WHEREAS, the County Board has reviewed the decision of the Illinois Pollution

Control Board in [Town & Country I] dated January 9, 2003 and the County Board seeks

to dispel any question or ambiguity, and further affirm that it is its intention to limit the

landfilling within the County only to the existing landfill, and any expansion of that

landfill in an area contiguous to the existing landfill, as well as also affirm that no other

landfills are planned for or desired within the County, and the siting or development of

any other non-contiguous landfill within the County is inconsistent with this plan.

NOW, THEREFORE, BE IT RESOLVED that:

The first two paragraphs of Chapter Five, Section VI: Available Landfill Capacity In

Kankakee County of the Kankakee County Solid Waste Management Plan, on page 339,

are hereby deleted and replaced with the following:


                                          25
               It is the intent of Kankakee County that no landfills or landfill operations be sited,

               located, developed or operated within Kankakee County other than the existing

               landfill located southeast of the intersection of U.S. Route 45/52 and 6000 South

               Road in Otto Township, Kankakee County, Illinois. The only exception to this

               restriction on landfilling is that an expansion of the existing landfill on the real

               property that is contiguous to the existing landfill would be allowed under this

               Plan. The expansion or development of a landfill on the real property contiguous

               to the existing landfill would limit the impacts of landfilling activity in the

               County. Accordingly, the development of any other landfills in the County on

               land that is not contiguous to the existing landfill is inconsistent with this

               County's Solid Waste Management Plan. A noncontiguous landfill is inconsistent

               with this Plan regardless of whether it is, or to be, situated upon, unincorporated

               County land, incorporated municipal land, village land, township land, or any

               other land, within the County borders that is not contiguous and adjacent to the

               existing landfill."

This resolution was adopted 24 days before the filing of Applicants' 2003 request for local siting

approval.

       During the siting proceedings, Michael Donahue, a land planning and zoning consultant,

testified that he was retained by Town & Country to perform a land use compatibility analysis.

He opined that Applicants' proposed landfill was compatible with the surrounding area. As to the

contiguity requirement in the County's solid waste management plan, he expressed his

understanding that the word "contiguous" had "more than one definition," and that the proposed


                                                 26
landfill was "in very near proximity" to Waste Management's existing landfill, which he

"underst[ood] to be one of the definitions of the word contiguous." Another definition he

understood was "adjacency," which meant "abutting." When asked if the proposed landfill

abutted Waste Management's existing landfill, he said, "They don't physically abut one another,

no."

       Devin Moose, the head of Envirogen's office in St. Charles, Illinois, testified for Town &

Country on the question of whether the proposed landfill was consistent with the County's solid

waste management plan. He said the amendments to the plan created ambiguity, leaving room

for interpretation. In his view, after consulting several dictionaries, the word "contiguous" could

mean either "touching" or "in close proximity without touching." He thus opined that the

proposed landfill was contiguous to the existing Waste Management landfill because it was in

"close proximity" to that landfill. The two sites were located "probably about a mile and three

quarters" from each other.

       In its written decision, the City Council found that because of certain procedural defects

(failure to provide notice and public hearings), the County had not adopted a solid waste

management plan consistent with the Local Solid Waste Disposal Act or the Solid Waste

Planning and Recycling Act. Nonetheless, as if the plan were valid, the Council proceeded to

address the consistency requirement of subsection 39.2(a)(viii) and declared: "[Applicants'

request] is consistent with the Kankakee County Plan as adopted due to the patent and latent

ambiguity of the plan and the failure to define and describe terms of the plan including

'contiguous' and 'existing.' Because the current site is located so as to be near, and in an area

which is contiguous, the site is consistent with the plan." Also, the Council expressed its opinion


                                                 27
that the plan violated the City's "statutory authority to site a solid waste disposal facility and ***

constitutional authority as a Home Rule Unit of government," though the Council acknowledged

that it lacked authority "to make such a finding within the confines of this hearing."

       On appeal, the Board declared that the City Council lacked jurisdiction to determine the

validity of the County's solid waste management plan, and that "allegations concerning the

adoption of the County's [plan] are not proper for the Board's consideration in a Section 40.1

pollution control facility siting appeal." Accordingly, the Board refused to consider "whether the

City erroneously concluded the County's [plan] was invalid." The Board did, however, consider

and reject a procedural challenge to the 2001, 2002, and 2003 amendments to the plan. On the

question of consistency between Applicants' proposed facility and the plan, the Board explained

its decision as follows:

               "The Board finds that the record contains evidence in support of the City's finding

       that the proposed application is contiguous to the existing Waste Management facility.

       The February 11, 2003 County Plan amendment states 'the development of any other

       landfills in the County on land that is not contiguous to the existing landfill is

       inconsistent with this County's Solid Waste Management Plan.' The Board finds that

       under the possible definition presented by Mr. Moose at the City hearings, a landfill

       development within two miles could be 'in close proximity without touching' the Waste

       Management facility. The February 11, 2003 amendment does not require any expansion

       or development of a landfill to touch or border the real property of the existing landfill.

       Therefore, the Board finds the City's conclusion that [Applicants'] proposal is contiguous

       to the existing landfill is not against the manifest weight of the evidence."


                                                  28
For these and other reasons, the Board affirmed the City Council's finding that Applicants'

proposed facility met the criterion in subsection 39.2(a)(viii) of the Act.

       In its brief before this Court, and consistent with its written decision, the Board makes no

argument that the County's solid waste management plan is invalid. Accordingly, the County and

Board agree that Applicants' proposed landfill must be contiguous to Waste Management's

existing landfill but disagree on whether that requirement is met. The essential facts are not in

dispute; the only question involves their legal effect under the language of the solid waste

management plan. Accordingly, our review is de novo. Cojeunaze Nursing Center, 260 Ill. App.

3d at 1029. This standard does not prevent us from deferring to an administrative agency's

experience and expertise (see Rockwood Holding Co. v. Department of Revenue, 312 Ill. App.

3d 1120, 1123 (2000)), but the agency's interpretation is not binding and "will be rejected when it

is erroneous" (Shields, 204 Ill. 2d at 492)).

       The cardinal rule of statutory construction is to ascertain and give effect to the intent of

the legislature (here, the County Board). Wade v. City of North Chicago Police Pension Board,

226 Ill. 2d 485, 509-10 (2007). The best indicator of legislative intent is the language of the

statute itself, which must be given its plain and ordinary meaning. Cinkus v. Village of Stickney

Municipal Officers Electoral Board, 228 Ill. 2d 200, 216 (2008). When the statutory language is

clear, other tools of construction are not necessary. Cinkus, 228 Ill. 2d at 216.

       "Where the meaning of a statute is unclear from a reading of its language, courts may

look beyond the language of the statute and consider the purpose of the law, the evils it was

intended to remedy, and the legislative history behind it." Stroger v. Regional Transportation

Authority, 201 Ill. 2d 508, 524 (2002); see Midkiff v. Gingrich, 355 Ill. App. 3d 857, 862 (2005)


                                                 29
(noting that statutory language is ambiguous when it is subject to more than one reasonable

interpretation). Although a policy section, such as a preamble, cannot be used to create an

ambiguity in a statute or ordinance, it may be used to clarify ambiguous portions of an act.

Triple A Services, Inc. v. Rice, 131 Ill. 2d 217, 227 (1989). Indeed, when statutory language is

ambiguous, its preamble ranks among the quintessential sources of legislative intent. Atkins v.

Deere & Co., 177 Ill. 2d 222, 232 (1997).

       In the instant case, the disputed statutory language appears in the paragraph added to the

County's solid waste management plan via the 2003 amendment. By the terms of that paragraph,

as an essential element of consistency with the plan, any landfill expansion or development must

be located "on the real property contiguous to the existing landfill" operated by Waste

Management at the specified address. Such use of the word "contiguous" occurs four times

throughout the paragraph. The fourth usage precludes any landfill "that is not contiguous and

adjacent to the existing landfill." Thus, the word "adjacent" must also be construed.

       Town & Country's witnesses, Michael Donahue and Devin Moose, correctly testified that

the word "contiguous" can have different meanings. Standard definitions are: "1. Sharing an

edge or boundary; touching. 2. Nearby; neighboring; adjacent." The American Heritage

Dictionary of the English Language 288 (1969). The word can signify either actual contact or

mere close proximity, and no clarity is gained by referring to "adjacent," which can mean either

"adjoining" (defined as, inter alia, "contiguous") or merely "[c]lose to; *** lying near." The

American Heritage Dictionary of the English Language 16 (1969).

       These possibilities render the language of the County's solid waste management plan

ambiguous, as stated by Devin Moose and found by the City Council. See, e.g., People v.


                                                30
Robinson, 217 Ill. 2d 43, 56 (2005) (where dictionary entry supported two meanings of the

statutory phrase "pursuant to," one favoring each party's interpretation, ambiguity existed

warranting consideration of other evidence to ascertain legislative intent); Midkiff, 355 Ill. App.

3d at 861-62 (2005) (same for the word "amount"). In addition to the City Council, the Board

recognized ambiguity when it cited "the possible definition presented by Mr. Moose" to support

its finding of contiguity. Immediately after doing so, the Board concluded that "[t]he February

11, 2003 amendment does not require any expansion or development of a landfill to touch or

border the real property of the existing landfill." This interpretation is erroneous.

       As noted above, the cardinal rule of statutory construction is to ascertain and effectuate

the intent of the legislative body. This rule applies throughout the process of statutory

construction. An ambiguity in statutory language does not create interpretive license to simply

choose one or the other of possible meanings; rather, it simply widens the range of evidence that

may be used to discover what the drafters intended. As our supreme court has explained: "If the

language of a statute is susceptible to two constructions, one of which will carry out its purpose

and another which will defeat it, the statute will receive the former construction." Harvel v. City

of Johnston City, 146 Ill. 2d 277, 284 (1992). If the Board had properly applied these principles,

it would have reached a different conclusion about the meaning of the 2003 amendment to the

County's solid waste management plan.

       In its resolution containing the 2001 amendment, the County explained that Waste

Management's existing landfill had served county residents well and that a second landfill would

negatively impact nearby residents. Accordingly, the County declared that the interests of all

residents would be best served by "one landfill *** maintained in its current location." When


                                                 31
Applicants proposed a new landfill to be located 1¾ miles away from Waste Management's

existing facility, the County responded with its 2002 amendment "to clarify the intent and

purpose" of the 2001 amendment. The resolution containing the 2002 amendment indicated that

the County was acting in response to the prospect of "a second, non-contiguous landfill."

       Likewise, the resolution containing the 2003 amendment, passed for additional

clarification of legislative intent, expressed the County's desire "to avoid a second non-

contiguous landfill being developed." The amendment meant "that no other landfills should be

developed in the County with the limited exception that the existing landfill may be expanded."

Accordingly, the County declared its

       "intention to limit the landfilling within the County only to the existing landfill, and any

       expansion of that landfill in an area contiguous to the existing landfill, as well as also

       affirm that no other landfills are planned for or desired within the County, and the siting

       or development of any other non-contiguous landfill within the County is inconsistent

       with this plan."

       These facts show that Applicants' proposed landfill was the immediate object of the

County's decision to preclude "non-contiguous" landfilling. As such, the County intended its use

of the word "contiguous" to prevent what Applicants were proposing--a new landfill located 1¾

miles away from Waste Management's existing landfill. This intent corresponds only to the first

definition listed above ("Sharing an edge or boundary; touching"), not the second ("Nearby;

neighboring; adjacent"). Accordingly, the Board erred in finding that the proposed landfill was

contiguous to the existing landfill for purposes of the County's solid waste management plan.

       As we have observed, the cardinal rule of statutory construction applies throughout the


                                                 32
interpretive process. When a statute is rendered ambiguous by two possible definitions of a

single term, a construing tribunal is not at liberty to simply choose one of those definitions. The

decision must be controlled by ascertainment of legislative intent. The County clearly did not

intend its 2003 amendment to allow for Applicants' proposed landfill, and the word "contiguous"

must be construed in light of this fact.

       Applicants, in addition to adopting the Board's statutory-construction argument in toto,

argue that "the Kankakee County Solid Waste Management Plan as adopted and amended

violates the Environmental Protection Act and the Illinois Constitution as an improper

infringement and limitation upon the home rule powers of an independent local government

jurisdiction." Although the Board refused to consider these arguments below (on jurisdictional

grounds), Applicants urge us to adopt them as bases for reversal. In support of their position,

Applicants cite the general proposition that we may affirm a decision for any reason warranted by

the record, regardless of the particular reasons given by the lower tribunal. While this

proposition is generally true, it has no application to claims that could not have been properly

adjudicated by the lower tribunal in the first place, or to claims that cannot be properly raised on

appeal. Such is the case here.

       In Residents Against a Polluted Environment v. Pollution Control Board, 293 Ill. App. 3d

219 (1997), the Board refused to hear evidence that a landfill siting applicant had influenced the

process of amending a county solid waste management plan. On appeal, this court stated:

               "We agree that section 40.1 does not authorize the Board to review the process

       involved in the county's amendment of its Plan. The appellants do not cite, nor do we

       find, any statutory or judicial authority which would allow evidence to be presented


                                                 33
        concerning the county's amendment of its Plan. Indeed the express language of the Act

        indicates that the purpose of the siting process is to determine whether the proposed

        facility complies with the county's Plan. 415 ILCS 5/39.2(a)(viii) (West 1994). The Act

        does not authorize an inquiry into the county's prior amendment of the Plan. Rather, the

        adoption and amendment of a solid waste management plan are governed by the Local

        Solid Waste Disposal Act (415 ILCS 10/1 et seq. (West 1994)) and the Solid Waste

        Planning and Recycling Act (415 ILCS 15/1 et seq. (West 1994)). Neither of these acts

        authorizes the Board in a siting approval appeal to review the procedures used by a

        county in adopting its solid waste management plan." Residents Against a Polluted

        Environment, 293 Ill. App. 3d at 223.

Appellants acknowledge this passage but dismiss it on the grounds that Residents Against a

Polluted Environment is factually distinguishable from the instant case. However, any factual

distinction is immaterial for present purposes because the passage contains an applicable

statement of law. In these administrative proceedings, there is no statutory authority to

adjudicate claims about the legitimacy of plan adoption or amendment. We cannot expand our

review beyond the scope of our statutory authorization. C.f. Town & Country Utilities, Inc. v.

Pollution Control Board, 225 Ill. 2d 103, 122 (2007) (noting that "[t]he jurisdiction of the court

in this administrative review action *** is limited by the statutes conferring special statutory

jurisdiction").

        As for Applicants' home-rule argument, it cannot be properly raised for the additional

reason that they lack standing. See, e.g., People v. Campa, 217 Ill. 2d 243, 268 (2005) (noting

that a person who wishes to attack legislation as unconstitutional must be a member of the class


                                                 34
to whom the legislation is allegedly unconstitutional); In re Marriage of Nienhouse, 355 Ill. App.

3d 146, 153 (2004) ("a party has standing to bring a constitutional challenge only if the party is

able to show himself to be within the class aggrieved by the alleged unconstitutionality").

Applicants have no constitutional home-rule rights, and the City, the party whose rights are at

issue, has not filed a brief raising this claim.2

        In light of the foregoing observations, we conclude that the Board committed reversible

error when it found that Applicants' proposed facility met the criterion in subsection 39.2(a)(viii)

of the Act (consistency with the County's solid waste management plan). This finding is

dispositive because all of the statutory criteria must be met as a precondition for local siting

approval. Accordingly, there is no reason to address the remaining issues raised in the briefs.

                                            CONCLUSION

        For the foregoing reasons, we reverse the decision of the Board, which confirmed the City

Council's decision granting Applicants' request for local siting approval.

        Reversed.

        SCHMIDT, J., concurs.

        JUSTICE HOLDRIDGE, dissenting in part and concurring in part:

        I dissent from the majority's conclusion that Applicants' 2002 request was disapproved for

purposes of subsection 39.2(m) of the Act, which reads: "An applicant may not file a request for

local siting approval which is substantially the same as a request which was disapproved

pursuant to a finding against the applicant under any of criteria (i) through (ix) of subsection (a)


        2
            Applicants also make a passing reference to special legislation. Thus cursory claim

yields the same conclusion because it is used in defense of the City's alleged rights.

                                                    35
of this Section within the preceding 2 years." (Emphasis added.) 415 ILCS 5/39.2(m) (West

2004). Objectors argue that the 2002 request was "disapproved" when the Board reversed the

City Council's grant of approval. Applicants and the Board, on the other hand, argue that the

2002 request was not disapproved within the meaning of the statute because the local siting

authority, the City Council, approved it.

       The mandate for local siting review appears in subsection 39(c), which prohibits the

Environmental Protection Agency from granting a permit for a new pollution control facility

"unless the applicant submits proof *** that the location of the facility has been approved by the

*** governing body of the municipality *** in which the facility is to be located in accordance

with Section 39.2 of this Act." (Emphasis added.) 415 ILCS 5/39(c) (West 2004). This

language indicates that local siting approval is the province of the local siting authority; there is

no mention of the Board. Section 39.2 indicates likewise, stating that "the governing body of the

municipality, as determined by paragraph (c) of Section 39 of this Act, shall approve or

disapprove the request for local siting approval for each pollution control facility which is subject

to such review." (Emphasis added.) 415 ILCS 5/39.2(a) (West 2004) (listing nine criteria that

govern the decision). This provision reflects the context in which subsection 39.2(m) speaks of a

prior request "disapproved pursuant to a finding against the applicant under any of criteria (i)

through (ix) of subsection (a)." 415 ILCS 5/39.2(m) (West 2004). As before, there is no

mention of the Board; findings on the nine criteria are made by the local siting authority.

        The absence of any reference to the Board in this process is revealing, since other parts

of section 39.2 show that the legislature was aware of the Board and mentioned its role when

relevant. For instance, subsection 39.2(d) states that "[t]he public hearing [conducted by the


                                                  36
local siting authority] shall develop a record sufficient to form the basis of appeal of the

decision" (415 ILCS 5/39.2(d) (West 2004)), and subsection 39.2(n) states that "[i]n any review

proceeding of a decision of the *** governing body of a municipality made pursuant to the local

siting review process, the petitioner in the review proceeding shall pay to the *** municipality

the cost of preparing and certifying the record of proceedings" (415 ILCS 5/39.2(n) (West 2004)).

These provisions clearly reflect a distinction between proceedings in which the decision

(approval or disapproval) is made and proceedings in which the decision is reviewed on appeal.

See also 415 ILCS 5/39.2(g) (West 2004) (mentioning "siting approval procedures" and "appeal

procedures" separately). The Board plays no part in the former--only the latter.

       This fact is apparent from section 40.1 of the Act (titled, "Appeal of siting approval"),

which reads:

               "(a) If the *** governing body of the municipality, as determined by paragraph (c)

       of Section 39 of this Act, refuses to grant or grants with conditions approval under

       Section 39.2 of this Act, the applicant may, within 35 days after the date on which the

       local siting authority disapproved or conditionally approved siting, petition for a hearing

       before the Board to contest the decision of the *** governing body of the municipality.

       ***

               (b) If the *** governing body of the municipality as determined by paragraph (c)

       of Section 39 of this Act, grants approval under Section 39.2 of this Act, a third party

       other than the applicant who participated in the public hearing conducted by the ***

       governing body of the municipality may, within 35 days after the date on which the local

       siting authority granted siting approval, petition the Board for a hearing to contest the


                                                     37
        approval of the *** governing body of the municipality." (Emphasis added.) 415 ILCS

        5/40.1(a), (b) (West 2004).

By this plain language, and the other provisions cited above, the decision of whether to approve

or disapprove a local siting request is made by the local siting authority. The Board does not

become involved until afterward. Parties can only petition the Board to contest an existing

decision of the local siting authority, not to have the Board make its own decision as to approval

or disapproval. This explains why "no new or additional evidence *** shall be heard by the

Board," and why the Board must base its hearing "exclusively on the record before the ***

governing body of the municipality." 415 ILCS 5/40.1(a), (b) (West 2004).

        The legislature repeatedly used the words "approve" and "disapprove" (and their

derivatives) when discussing the role of the local siting authority. On the other hand, the

legislature never used such words when discussing the role of the Board.

        The County argues otherwise, citing a partial sentence from subsection 40.1(a) of the Act,

which reads: "If there is no final action by the Board [on a petition to contest a disapproval or

conditional approval] within 120 days after the date on which it received the petition, the

petitioner may deem the site location approved ***." 415 ILCS 5/40.1(a) (West 2004). The

County interprets this provision as if the words "by the Board" appeared after the word

"approved." This interpretation is problematic because it adds language ("by the Board") that the

legislature did not place in the statute.

        We "must construe the statute as written and may not, under the guise of construction,

supply omissions, remedy defects, annex new provisions, add exceptions, limitations, or

conditions, or otherwise change the law so as to depart from the plain meaning of the language


                                                 38
employed in the statute." In re County Treasurer and Ex-Officio Collector of Cook County, 323

Ill. App. 3d 1044, 1049 (2001). Since the legislature used the word "approved" in subsection

40.1(a) without explanation, I construe the word in context with its usage elsewhere in the Act.

By such construction, the disputed passage means that when an applicant's statutory right to a

timely decision on appeal is denied, the applicant may proceed as if local siting approval had

been granted and no appeal were necessary in the first place. Rather than signaling approval

authority at the appeal level, the passage simply provides a remedy for untimeliness by the Board.

       For these reasons, I disagree with the majority's conclusion that Applicants' 2002 request

was disapproved for purposes of subsection 39.2(m) of the Act (415 ILCS 5/39.2(m) (West

2004)). Under my analysis, therefore, there would be no reason to address whether the 2002 and

2003 requests were substantially similar. Under the majority's analysis, however, the substantial-

similarity question should be addressed per the Supreme Court's supervisory order. The Supreme

Court specifically stated that if this court found a prior disapproval of the 2002 request, we

"should next consider the effect of the Board's failure to consider the substantial similarity issue."

The majority has not done so. Instead, the majority has proceeded to subsequent issues in the

case: notice, fundamental fairness, and consistency with the county solid waste management

plan. While I agree with, and thus concur in, the majority's conclusions on those issues, I believe

it was required to address the substantial-similarity issue before reaching them.




                                                 39